DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 8, 9, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boyd et al [US 2016/0162416 A1].
	As to claims 1 and 8, Boyd et al teach an apparatus comprising:
a plurality of flash memories [e.g., “For example, each memory die is one or more of a single or multi-threshold level NAND flash memory” in paragraph 0021];
a controller configured to receive a plurality of packets and interpret each of the plurality of packets based on a first protocol [e.g., “In some embodiments, the messaging scheme between Driver Module 109 and Storage Device  101 is compliant to the Non-Volatile Memory Express (NVMe) specification. NVMe, or Non-Volatile Memory Host Controller Interface Specification (NVMHCI), is a specification for accessing SSDs attached through the PCIe bus” in paragraph 0031; “In general, a tangible machine readable medium includes any tangible mechanism that provides (i.e., stores and/or transmits in digital form, e.g., data packets) information in a form accessible by a machine (i.e., a computing device)” in paragraph 0058], wherein the first protocol defines a first portion of each packet as protocol defined and a second portion of each package as user-defined [e.g., “In some embodiments, larger NVMe compliant command size, currently supported in the NVMe specification, may be used to send the read I/O request (or command) along with the physical address” in paragraph 0034; figs. 4A-4C], wherein the controller is further configured to access one or more of the plurality of flash memories based on the user-defined portion of the plurality of packets, and wherein the user-defined portion of the plurality of packets is interpreted based on a second protocol different than the first protocol [e.g., “In some embodiments, Memory Controller 104 communicates with Memory Dies 1 through N via channel 105. In some embodiments, channel 105 is an Open NAND Flash Interface (ONFI) specification compliant interface (e.g., ONFI Revision 4.0 released Apr. 2, 2014)” in paragraph 0020].
As to claim 2, Boyd et al teach wherein the first protocol is a Non-Volatile Memory Express (NVMe) protocol, and the second protocol is an Open NAND Flash  Interface (ONFI) protocol [e.g., “In some embodiments, larger NVMe compliant command size, currently supported in the NVMe specification, may be used to send the read I/O request (or command) along with the physical address” in paragraph 0034; “In some embodiments, Memory Controller 104 communicates with Memory Dies 1 through N via channel 105. In some embodiments, channel 105 is an Open NAND Flash Interface (ONFI) specification compliant interface (e.g., ONFI Revision 4.0 released Apr. 2, 2014)” in paragraph 0020].
As to claim 5, Boyd et al teach wherein first protocol defines a plurality of DWords in each packet, and wherein a first portion of the plurality of DWords are protocol defined and a second portion are user-defined [e.g., “FIG. 3 illustrates a 32 bit DWORD 300 (that resides in memory) as defined in the NVMe specification. See, for example, NVMe Specification Revision 1.2 section 1.8 p. 18. In some embodiments, extra DWORDs (DWs) are used to pass the Logical/Physical address to/from Storage Device 101 and Host Device 102. DW is 32 bits of memory. Each NVMe command has multiple DWs that describe a command issued to the NVMe device.  An NVMe device may allow for larger command sizes (thus more DWs can be sent per I/O). In some embodiments, within the larger commands, new DWs may contain the physical addresses” in paragraph 0035].
As to claim 9, Boyd et al teach accessing the one or more of the plurality of flash memories based on physical address information in the user-defined portion [e.g., “In some embodiments, larger NVMe compliant command size, currently supported in the NVMe specification, may be used to send the read I/O request (or command) along with the physical address” in paragraph 0034].
As to claim 13, Boyd et al teach accessing the one or more of the plurality of flash memories based on user-defined commands in the user-defined portion of the plurality of packets [e.g., “In some embodiments, larger NVMe compliant command size, currently supported in the NVMe specification, may be used to send the read I/O request (or command) along with the physical address” in paragraph 0034; figs. 4A-4C].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, 7, 10, 14-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyd et al [US 2016/0162416 A1] in view of Swing et al [US 2010/0262738 A1].
	As to claim 3, Boyd et al do not explicitly teach, however Swing et al teach wherein the user-defined portion includes a link identifier, and wherein the controller is configured to determine if any of the plurality of packets are linked based on the link identifier [e.g., “Referring to FIG. 7, a process 700 is illustrated for processing a group of commands on a data storage device. Process 700 may include receiving a group of commands from a host, where each of the commands in the group includes a same group number to identify the commands as part of the group (710), processing the group of commands using multiple memory chips (720) and generating and sending a single interrupt to the host when the group of commands completes processing (703)” in paragraph 0136].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Swing et al’s teaching above in order to increase efficiency in processing packets for the memories of Boyd et al.
	As to claim 6, though Boyd et al teach wherein the controller is configured to somehow identify a target one of the plurality of flash memories and a target channel for reading or writing data, Boyd et al to not explicitly teach, however Swing et al teach wherein the controller is configured to identify the target one of the plurality of flash memories and the target channel based on identifiers in the user-defined portion of the plurality of packets based on identifiers in the user-defined portion of the plurality of packets [e.g., “The commands from the host may designate a specific storage location, for example, a specific flash memory chip and/or a specific channel.  From the host perspective, it may be important that commands designated for the same storage location be executed in the order as specified by the host” in paragraph 0091; “For example, the storage location identifier may include the designated storage location for where the command is to be processed.  The storage location identifier may include a channel identifier and/or a flash memory chip identifier.  The storage location identifier is a part of the command and is assigned by the host through its driver” in paragraph 0104].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Swing et al’s teaching above in order to increase feasibility for accessing the target memory and the target channel of Boyd et al.
	As to claim 7, though Boyd et al teach wherein the controller is configured to somehow identify and access a target flash memory for reading or writing data, Boyd et al to not explicitly teach, however Swing et al teach wherein the controller is configured to provide data, address, and control signals to the target flash memory based on interpreting the user-defined portion of the plurality of packets with the second protocol [e.g., “The host 106 may write data to and read data from the flash memory chips 118a and 118b, as well as cause other operations to be performed with respect to the flash memory chips 118a and 118b” in paragraph 0046; “For example, the host may generate and send an erase command and a write command for a specific flash memory chip, where the host desires that the erase command occurs first” in paragraph 0091].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Swing et al’s teaching above in order to increase feasibility for accessing the target memory and the target channel of Boyd et al.
	As to claim 10, Boyd et al do not explicitly teach, however Swing et al teach linking a subset of the plurality of packets based on a link identifier in the user-defined portion of the subset of the plurality of packets [e.g., “Referring to FIG. 7, a process 700 is illustrated for processing a group of commands on a data storage device. Process 700 may include receiving a group of commands from a host, where each of the commands in the group includes a same group number to identify the commands as part of the group (710), processing the group of commands using multiple memory chips (720) and generating and sending a single interrupt to the host when the group of commands completes processing (703)” in paragraph 0136].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Swing et al’s teaching above in order to increase efficiency in processing packets for the memories of Boyd et al.
	As to claim 14, though Boyd et al teach wherein the controller is configured to somehow identify a target channel for reading or writing data, Boyd et al to not explicitly teach, however Swing et al teach identifying the channel to access based on identifiers in the user-defined portion of the plurality of packets [e.g., “The commands from the host may designate a specific storage location, for example, a specific flash memory chip and/or a specific channel.  From the host perspective, it may be important that commands designated for the same storage location be executed in the order as specified by the host” in paragraph 0091; “For example, the storage location identifier may include the designated storage location for where the command is to be processed.  The storage location identifier may include a channel identifier and/or a flash memory chip identifier.  The storage location identifier is a part of the command and is assigned by the host through its driver” in paragraph 0104].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Swing et al’s teaching above in order to increase feasibility for accessing the target memory and the target channel of Boyd et al.
As to claim 15, Boyd et al teach method comprising:
receiving, using a first protocol, a plurality of packets at a front end of memory controller, each of the plurality of packets including a plurality of DWords, wherein a first portion of the plurality of DWords are defined by the first protocol [e.g., “In some embodiments, the messaging scheme between Driver Module 109 and Storage Device  101 is compliant to the Non-Volatile Memory Express (NVMe) specification. NVMe, or Non-Volatile Memory Host Controller Interface Specification (NVMHCI), is a specification for accessing SSDs attached through the PCIe bus” in paragraph 0031; “In general, a tangible machine readable medium includes any tangible mechanism that provides (i.e., stores and/or transmits in digital form, e.g., data packets) information in a form accessible by a machine (i.e., a computing device)” in paragraph 0058; “In some embodiments, larger NVMe compliant command size, currently supported in the NVMe specification, may be used to send the read I/O request (or command) along with the physical address” in paragraph 0034; “FIG. 3 illustrates a 32 bit DWORD  300 (that resides in memory) as defined in the NVMe specification. See, for example, NVMe Specification Revision 1.2 section 1.8 p. 18. In some embodiments, extra DWORDs (DWs) are used to pass the Logical/Physical address to/from Storage Device 101 and Host Device 102. DW is 32 bits of memory. Each NVMe command has multiple DWs  that describe a command issued to the NVMe device.  An NVMe device may allow for larger command sizes (thus more DWs can be sent per I/O). In some embodiments, within the larger commands, new DWs may contain the physical addresses” in paragraph 0035]; and
interpreting, with a back end interface of the memory controller, a second portion of the plurality of DWords based on a second protocol different than the first protocol, wherein the second portion are user-defined by the first protocol [e.g., “In some embodiments, the messaging scheme between Driver Module 109 and Storage Device  101 is compliant to the Non-Volatile Memory Express (NVMe) specification. NVMe, or Non-Volatile Memory Host Controller Interface Specification (NVMHCI), is a specification for accessing SSDs attached through the PCIe bus” in paragraph 0031; figs. 4A-4C; “In some embodiments, Memory Controller 104 communicates with Memory Dies 1 through N via channel 105. In some embodiments, channel 105 is an Open NAND Flash Interface (ONFI) specification compliant interface (e.g., NFI Revision  4.0 released Apr. 2, 2014)” in paragraph 0020].
Though Boyd et al teach accessing a flash memory based on the interpreted second protocol, Boyd et al do not explicitly teach, however Swing et al teach providing control signals and operands to the flash memory based on the interpreted second protocol [e.g., “If the storage location is ready, then the task dispatch module 310 retrieves the command data from the command packet memory 308 and communicates the command data and a storage location select signal 322 to the storage location” in paragraph 0107; “Each of the channels 112 may communicate with one or more flash memory chips 118a and 118b and may be controlled by the channel controllers (not shown)" in paragraph 0122].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Swing et al’s teaching above including the details of the control signals and operands in order to increase feasibility for accessing the flash memory and the target channel of Boyd et al.
As to claim 16, the combination of Boyd et al and Swing et al teaches linking at least some of the plurality of packets based on a link identifier in the second portion of the plurality of DWords [e.g., “Referring to FIG. 7, a process 700 is illustrated for processing a group of commands on a data storage device. Process 700 may include receiving a group of commands from a host, where each of the commands in the group includes a same group number to identify the commands as part of the group (710), processing the group of commands using multiple memory chips (720) and generating and sending a single interrupt to the host when the group of commands completes processing (703)” in paragraph 0136 of Swing et al].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Swing et al’s teaching above in order to increase efficiency in processing packets for the memories of Boyd et al.
As to claim 18, the combination teaches interpreting the linked at least some of the plurality of packets as a single command or a sequence of commands [e.g., “For example, one or more threads of commands may be designated as a group by the driver” in paragraph 0006, “In one exemplary implementation, the controller may include a command processor for tracking, ordering, queuing and processing commands from a host for execution on a data storage device. The command processor may be arranged and configured to track incoming commands from the host by assigning a global slot identifier to each of the commands and to queue and order the commands using an ordered list that is based on the age of the commands” in paragraph 0011, “Referring to FIG. 7, a process 700 is illustrated for processing a group of commands on a data storage device. Process 700 may include receiving a group of commands from a host, where each of the commands in the group includes a same group number to identify the commands as part of the group (710), processing the group of commands using multiple memory chips (720) and generating and sending a single interrupt to the host when the group of commands completes processing (703)” in paragraph 0136 of Swing et al]
As to claim 19, the combination teaches wherein the first protocol is a Non-Volatile Memory Express (NVMe) protocol, and the second protocol is an Open NAND Flash  Interface (ONFI) protocol [e.g., “In some embodiments, larger NVMe compliant command size, currently supported in the NVMe specification, may be used to send the read I/O request (or command) along with the physical address” in paragraph 0034, “In some embodiments, Memory Controller 104 communicates with Memory Dies 1 through N via channel 105. In some embodiments, channel 105 is an Open NAND Flash Interface (ONFI) specification compliant interface (e.g., ONFI Revision 4.0 released Apr. 2, 2014)” in paragraph 0020 of Boyd et al].
As to claim 20, the combination teaches providing the control signals and operands along a target channel of a plurality of channels based on a channel identifier in the second portion of the plurality of DWords [e.g., “For example, the storage location identifier may include the designated storage location for where the command is to be processed.  The storage location identifier may include a channel identifier and/or a flash memory chip identifier.  The storage location identifier is a part of the command and is assigned by the host through its driver” in paragraph 0104 of Swing et al]
Claims 4, 11, 12, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyd et al and Swing et al as applied to claims 3 and 10 above, and further in view of Ganapathy et al [US 2008/0320155 A1].     
As to claims 4, 12, and 17, though the combination of Boyd et al and Swing et al teaches arranging the plurality of packets in the order specified, the combination do not explicitly teach arranging the subset of packets in the order based on an index included in the block of each packet of the subset of packets. However, Ganapathy et al teach wherein the user-defined portion includes an index, and wherein the controller is configured to arrange the linked ones of the plurality of packets based on the index [e.g., “The number of packets 805 may indicate the total number of packets that make up the chain or request.  The packet number 804 may indicate the sequence number of the request packet within the group of packets.  The sequence may be indicative of a contiguous series of memory addresses for access by the request (read or write).  The last packet 805 flag may indicate that a packet is the last packet in the chain or group to be received.  The hint may provide information to the server redirector to enable the server redirector to collect or aggregate the entire group of packets for a particular request” in paragraph 0033; “In one embodiment, the server redirector may queue received packets for a set of write packets into a first queue, order the packets based on packet number (or memory address access sequence) and then send a file system write data request” in paragraph 0043]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Ganapathy et al’s teaching above each packet including the index to specify the order for arranging each packet in order to increase reliability, accuracy, conveniency, and/or flexibility in processing packets received [e.g., “It should be noted that in some systems, the packets may not be created sequentially and/or the data address ranges may not be the same size.  Moreover, the client redirector 401 may not send the requests at the same time or may not send the packets in sequential order (based on, for example, memory read or write)” in paragraph 0029 of Ganapathy et al].
As to claim 11, the combination of Boyd et al and Swing et al does not teach, however Ganapathy et al teach determining if all of the subset of the plurality of packets have been received; and waiting until all of the subset of the plurality of packets have been received before  accessing the one or more of the plurality of flash memories based on one or more commands included in the user-defined portions of the subset of the plurality of packets [e.g., “In one embodiment, the server redirector may queue the entire set of request packets corresponding to a single write file before issuing a single write request that writes the contents of the entire set of collected write request packets to the file system. The last packet indication in the hint header may be used by the server to determine when to check whether the server has received all the packets for a chain, and if so, to stop waiting for additional write packets and write the aggregated data to the file system” in paragraph 0041]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Ganapathy et al’s teaching above including start processing after receiving all chained packets in order to increase reliability, accuracy, conveniency, and/or flexibility in processing packets received of the combination [e.g., “For example, one or more threads of commands may be designated as a group by the driver” in paragraph 0006, “In one exemplary implementation, the controller may include a command processor for tracking, ordering, queuing and processing commands from a host for execution on a data storage device. The command processor may be arranged and configured to track incoming commands from the host by assigning a global slot identifier to each of the commands and to queue and order the commands using an ordered list that is based on the age of the commands” in paragraph 0011 of Swing et al].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Singhai et al [US 2016/0162416 A1].teach a target device interfacing with a host via NVMe protocol and interfacing with a storage via ONFI protocol.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ilwoo Park whose telephone number is (571) 272-4155.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. lnformation regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ILWOO PARK/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        9/22/2022